IN THE MATTER OF THE SEARCH OF

THE BUSNESS AND PREMISES Case No. l:l9-MJ- 8 Q`.
ASSOCIATED WITH 1027 LOWER MILL

ROAD, HIXSON, TN

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

This Affiant, James Rives, Special Agent, Homeland Security (HSI), being duly sworn,

states the following:
Introduction

Juan Antonio Perez and his wife, Eva Torres, are natives and citizens of Mexico who have
been in the United States illegally for many years. During this time, Perez has built a successful
and lucrative residential construction business, Aztec Builders d/b/a Aztec Framing, Which
operates in Georgia and Tennessee. This investigation has learned that one reason for Aztec’s
profitability is that Perez and his subcontractors employ illegal aliens for whom no payroll taxes
are withheld and who receive no insurance or other benefits Perez has built a compound-like home
in a remote corner of Bartow County, Georgia. He owns several other properties and has amassed
a collection of expensive vehicles. Because Perez is not an American citizen, he requires the help
of citizens to register his vehicles in their names, register electrical and other utilities in their
names, and obtain firearms for him.

As developed below, this investigation has found probable cause to believe that Perez’s
home, business oftices, and other properties now contain evidence of the violation of federal laws,

including alien harboring for commercial advantage and private financial gain, in violation of 8

1
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 1 of 20 Page|D #: 2

U.S.C. § 1324(1)(1)(A)(iii) & (iv) and (B)(i), and being an illegal alien in possession of firearms,
in violation of 18 U.S.C. § 922(g)(5).

Additionally, alien harboring is a “specified unlawful activity” as defined in 18 U.S.C.
§§ 195 6(c)(7)(A) and 1961 (1)(F). Thus, there is probable cause to believe that Perez has conducted
financial transactions with the proceeds of that specified unlawful activity, in violation of the
money laundering statutes at 18 U.S.C. §§ 1956(a)(1) and 1957(a).

Finally, there is probable cause to believe that Perez’s business offices in Hixson, in the
Eastern District of Tennessee, as well as his houses and offices in Georgia, now contain evidence
of all these offenses, contraband, and fruits of these crimes.

Agent Background

1 have been a Special Agent of the United States Department of Homeland Security,
1mmigration and Customs Enforcement (ICE) for over eleven years. Before 1 joined ICE, 1 was a
police officer with the Alpharetta Police Department for about seven years. 1 completed the Special
Agent Training Course at the Federal Law Enforcement Training Center in September 2007, where
1 received training in immigration law, nationality law, and criminal law. 1 have continued to
receive training in legal and investigative matters. 1 work in the ICE office in Dalton, which is in
the Northern District of Georgia. 1 investigate, among other things, violation of federal
immigration and firearms laws.

This affidavit is based on my observations, training, and experience, and information
obtained from other law enforcement investigators and witnesses. This affidavit is also based on
the review of bank records, and records received from state law enforcement, tax, and vehicle

registration agencies.

2
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 2 of 20 Page|D #: 3

This affidavit is also based on sworn testimony that Perez gave in a deposition in the civil
case of Leroy Wz'lliams v. Rosendo Ramirez-Guzman and Aztec Builders Inc., d/b/a Aztec Framing,
Case No. 14C444 (Hamilton County Circuit Court, Hamilton County, Tennessee). That case
involved a car wreck in which one of the drivers, Ramirez-Guzman, painted houses for Aztec
Framing. Perez was deposed under oath on August 7, 2015 . He explained his business operations
in the deposition He also explained that he came to this country illegally from Mexico in about
1990. This affidavit is also based on information obtained from Aztec Framing’s website,
http.'//aztec]$'amz`ng. net./.

This affidavit is intended to show that there is probable cause to believe that Perez’s
business office in Hixson, Tennessee, described in detail in Attachment A, now contains evidence
of the violation of federal immigration, firearms, and money laundering laws. 1 intend to establish
probable cause in this affidavit, and not to set out all of the information that has been developed in
this investigation

Properties

Except for the Aztec Framing office in Hixson, Tennessee, all of the properties described
below are in the Northern District of Georgia.

Perez, his wife Eva Torres, and their children live in a compound-like house Perez built in
2007 at 404 Folsom Glade Road in rural Rydal in Bartow County. Perez built the house in a remote _
site, with access so limited that it can be surveilled surreptitiously only by helicopter The house is
surrounded by a tall wall and gate, and utility and other workers who have had access to the
grounds report that armed guards patrol inside the wall. According to information from the Bartow
County Board of Assessors, the house has 7,543 square feet of finished space on two floors, with

5 1/2 bathrooms. As of January 10, 2014, the county valued the house at 8680,900. The property

3
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 3 of 20 Page|D #: 4

includes two multi-car garages where Perez stores some of his many vehicles. As developed below,
Perez’s friends report that he collects firearms and keeps some in a safe in his home.
Aztec Framing has three business offices at these addresses:
1) 1325 Cassville Road, Cartersville;
2) 1641 Lafayette Road, Rossville; and
3) 1027 Lower Mill Road, Hixon, Tennessee.

Perez also owns a house at 375 Boulder Road, in Kingston. He calls this his “fun house”
or “toy house,” where he stores vehicles and other expensive “toys,” and spends time with women
other than his wife.

Perez also owns a house at 4262 Apache Drive in Acworth. Perez harbors illegal aliens in
this house, in that he rents it to illegal aliens who work for him through Aztec Framing. Both Perez
and Torres have listed this address as their home address on Georgia driver’s licenses.

Financial Investigation and Bank Accounts 1

As Perez testified in his deposition, and as the investigation has learned from other sources,
he is the primary employee of Aztec Framing, meaning that he finds the jobs, writes the checks,
keeps the books, and hires the subcontractors and laborers for the company’s construction jobs.
Perez testified that over the years he has had about a half-dozen employees He testified that he
paid them on a daily rate, or by-the~job, as they worked for him. Even for the people he deemed
his “employees,” Perez did not withhold payroll taxes, Social Security taxes, or keep any records
other than check stubs. As for the laborers, Perez either pays them directly with weekly checks, or
he pays subcontractors by-the-job, who then pay their laborers. Perez testified that he keeps his

payment and business records in his business offices in Georgia, his office in Tennessee, and his

laptop computer

4
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 4 of 20 Page|D #: 5

By paying illegal aliens at below-market rates, not providing them any benefits to them or
any other employees, and not withholding and paying over payroll taxes, Perez has made
substantial amounts of money. Yet as of April 2019, the Georgia Department of Labor has no record
of any income reported by Perez. Several of Aztec Framing’s business accounts are held at PNC
Bank, as well as two personal accounts Perez is the signer on all of these accounts Below is a
summary of the accounts identified throughout this investigation

PNC Bank Account #1

On or about April 25, 2011, PNC Bank business checking account 5325793611 was opened
for Aztec Builders 1nc. and appears to be used as a Payroll account (“SUBJECT ACCOUNT 1”).
Perez is the authorized signer on this account. The address associated With this account is 4262
Apache Drive, Acworth. This account is funded by various contracting companies and individuals
1n December 2016, a total of approximately 8756,087.69 was deposited into the account, and
approximately $620,197.04 was deducted via checks and online account transfers Approximately
$60,000.00 in funds were transferred to PNC Bank account 5342456393 (an additional Aztec
Builders 1nc. Payroll Account), and $40,000.00 was transferred to PNC Bank account 5325793603
(Aztec Builders 1nc.).

Between March 2016 and March 2017, there were several large checks written to the same
individuals for even amounts For instance, Enrique Perez received 8563,449.99 in checks from
this account during this time frame. Checks to him ranged from 810,000.00 to $54,500.00. Jose
Gayton received $371,508.00 in checks from this account during this time frame. His checks
ranged from 810,500.00 to $19,408.00. lose Escalona received a total of $199,086.25 in checks

from this account during this time. His checks ranged from 810,065.00 to $l7,520.50.

5
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 5 of 20 Page|D #: 6

Between June 2018 and October 2018, 320 checks, ranging from $2,500 to 859,272,
totaling $2,367,909 were issued through this account.

Between October 2, 2018 and January 8, 2019, deposits into this account totaled
$3,404,724.75. Deductions from this account include 353 checks, ranging from $130.00 to
$57,098.50, that were issued to various individuals totaling $2,050,740.51. Many of these checks
are in round dollar amounts These checks include payments to Perez’s subcontractors and crew
bosses, including Juan Carlos Landaverde-Compean, who was interviewed by agents in March
2018. Details of this interview are set forth under the Employee section of this affidavit

PNC Bank Account #2

On or about January 12, 2015, PNC Bank business checking account 5342456393 was
opened for Aztec Builders 1nc. as a payroll account (“SUBJECT ACCOUNT 2”). Perez is the
authorized signer on this account. The address for this account is 4262 Apache Drive, Acworth.
This account is funded by online transfers from account SUBJECT ACCOUNT 1. 1n April 2016,
numerous checks were written to individuals with “labor” documented in the memo line. One of
the individuals paid numerous times is Abigail 1nfante, who resides in 4262 Apache Drive in
Acworth. 1nfante was paid four times during the month, approximately seven days apart, and
included three checks for $780.00 and one check for 8800.00. Ariel Barrientos received three
checks during April 2016 totaling 815,698.90. Checks written during the month of April from this
account totaled approximately $116,005.00.

Between October 2018 and 1 anuary 2019, a total of 51 checks were issued from this
account ranging from $800.00 to $7,490.36, totaling $112,175.00. These checks were paid to
Abigail 1nfante, Femando Infante, Cesar Cornejo and other laborers and most of the checks

referenced “labor.’7

6
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 6 of 20 Page|D #: 7

PNC Bank Account #3

On or about September 16, 2002, Perez opened personal checking account number
5326131118 (“SUBJECT ACCOUNT 3”). Both Perez and Eva Torres are signers on this account.
This account is funded from transfers from SUBJECT ACCOUNT 2 and SUBJECT ACCOUNT
4 (both business accounts). This account appears to be used for everyday living expenses, with a
few checks to individuals for even dollar amounts

PNC Bank Account #4

On or about April 22, 2011, PNC Bank business checking account 5325793603 was opened
for Aztec Builders 1nc. (“SUBJECT ACCOUNT 4”). Perez is the authorized signer on this
account. The address associated with this account is 4262 Apache Drive, Acworth. This account is
funded through online transfers from SUBJECT ACCOUNT l and SUBJECT ACCOUNT 5. On
April 8 and April 29, 2016, Perez wrote two checks to Ron Lane for $5,000 each. 1n the memo
section of the checks, it referenced “car payment.” Atotal of $65,653.23 in checks were withdrawn
on this account during April 2016.

In August 2018, a transfer was made into this account from SUBJECT ACCOUNT 1 for
the amount of 8850,000.00. The transferred funds were used to purchase a cashier’s check for
$844,561.00 payable to 1 ones Raulston Title '1nsurance Agency. A check for $10,000.00 was drawn
from this account to Real Estate Partners of Chattanooga, referencing “property earnest money
1653 Cloud Springs Rd.”

Between October 2018 and January 2019, 13 checks were issued from this account, totaling
$13,617.11. One of these checks was payable to Juan Jose Vega, referencing “2 weeks pay.”

Numerous checks were issued to Cesar Cornejo, most of them referencing “receipts.” PNC Bank

Account #5

7
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 7 of 20 Page|D #: 8

On or about April 22, 2011, PNC Bank business savings account 5326103 854 was opened
for Aztec Builders 1nc. (“SUBJECT ACCOUNT 5”). This account was opened on December 31,
2008. This account had a balance of $741,009.96 in December 2018.

During the investigation, 1 learned that Perez/Aztec Framing also maintains the following

other bank accounts with PNC Bank:

¢ Personal savings account 5326106262 - this account had a balance of $36,634.23 in

December 2018;

¢ Business checking account 5326103619 _ this account had a balance of $571.21 in

December 2018; and

0 Business checking account 5325793 531 ~ this account had a balance of $4,605.76 in

December 2018.
PNC Certificate of Deposits

Aztec Framing Contractors, 1nc. and Aztec Builders 1nc. have three Business Certificate of .
Deposit accounts with PNC Bank. Account number 11020710238 had a balance of $52,952.07 as
of December 2018. Account number 11020710329 had a balance of $3,202.03 of December 2018.
Account number 11020708171 had a balance of 810,502.40 in December 2018.

Vehicles

Perez has used his wealth to indulge his taste for expensive vehicles, ranging from
expensive, limited-edition Ford Raptor pickup trucks to classic muscle cars to contemporary sports
cars, including Porsches and a Nissan GTR. The investigation has found that Perez owns dozens
of such vehicles, all of which are registered in other peoples’ names including, as developed below,
1 orge or Vanessa Cabanas, or J eff Espinoza. Few if any of these vehicles would be of any practical
use for a construction business Perez stores many of these vehicles in the _three- and four-car
garages that he has added to most of his properties, including two to his home. Several of these

8
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 8 of 20 Page|D #: 9

garages are equipped with lifts that double their holding capacity by making it possible to store
two vehicles in each bay.
Helpers

Perez has several people who help him by doing things for him in their names Two of his
helpers are Jorge and Vanessa Cabanas They are citizens of Mexico and legal permanent
residents in the United States. They operate Tarasco’s restaurant in a building that Perez owns at
1325 Cassville Road in Cartersville. One of Perez’s offices is behind the restaurant and uses the
same street address 1n April 2013, investigators learned that Tarasco’s was writing weekly checks
for men who worked for Perez/Aztec. The payroll checks totaled several thousand dollars every
week.

1n an interview in March 2014, Jorge and Vanessa Cabanas explained that they are close
friends with Perez. They said they have used their names to purchase and register vehicles for
Perez because he has no immigration status in the United States and, therefore, cannot register
vehicles in Georgia in his name. The Chevrolet vehicles they have purchased and registered for
Perez include Corvette and Camaro sports cars, a Tahoe SUV, and a Silverado pickup truck.
(Investigators have seen Perez driving these vehicles, but never the Cabanases.) Jorge Cabanas
also registered a Ford Raptor pickup truck that Perez regularly drove for years

1 orge Cabanas said he had also purchased a firearm for Perez. ln this and later
conversations Cabanas said that Perez made it clear in several conversations that he was interested
in firearms and he collected them. Cabanas said he had not seen Perez’ firearms collection, but he
had seen large gun safes in Perez’s horne at 404 Folsom Glade Road in Rydal.

Vanessa Cabanas told me that she works as Perez’s unofficial administrative assistant,

doing banking and bookkeeping for him, and other administrative tasks She said that Perez has

9
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 9 of 20 Page|D #: 10

been so successful financially because Aztec Framing uses illegal aliens who are paid below-
market wages She said Perez also overstates their wages on his IRS tax forms to reduce his
business income taxes She estimated that Perez had about 200 employees, all or nearly all of
whom were illegal aliens Jorge and Vanessa Cabanas volunteered to cooperate with law
enforcement agents in investigating Perez, but then they warned Perez of the investigation, forcing
agents to suspend the compromised investigation

Jorge and Vanessa Cabanas said they knew it was against the law for them to purchase and
register vehicles for Perez, but they did so because of their friendship 1 orge Cabanas said that he
once owned a house at 85 Kingston Hwy 293 in Cartersville, but he sold it to Perez to pay the debt
he had generated running Tarasco’s. As of late September 2018, the Cabanases operated two
restaurants in Cartersville, Tarasco’s and Tacos and Wings. The Bartow County Tax Assessors list
Aztec Framing as the owner of Tarasco’s property. According to the Georgia Corporation search,
Vanessa Anne Cabanas is the CFO, CEO and Secretary of Tacos and Wings.

The Cabanases are still operating a partnership with Perez, and the three are frequently
seen together at Tarasco’s. l

J eff Espinzo is another of Perez’s helpers He is a native of Mexico who naturalized as a
United States citizen on June 14, 1996. Espinoza first came to agents’ attention in November 2014,
when they saw Perez’s wife, Eva Torres, driving a Mini Cooper that was registered to Espinoza,
who registered it using the home address of the 85 Kingston Hwy 293 house that Jorge Cabanas
sold to Perez. Agents learned that Espinoza was the nominal account holder for the utilities for
some of Perez’s other properties, including a house at 375 Boulder Road in Kingston, Georgia,

that Perez bought from Ashley Black.

10
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 10 of 20 Page|D #: 11

On January 17, 2015, a Bartow County Sherist Deputy stopped Perez for speeding. Perez
identified himself with an expired Georgia driver’s license that listed his home address as 4262
Apache Drive in Acworth_which is the house that Perez provides to some of the illegal aliens
who work for him. The deputy arrested Perez for driving with a suspended license. At the jail, he
listed his home address as 404 Folsom Glade Road in Rydal. Espinoza came to the Bartow County
1 ail and paid Perez’s bond.

Perez’s testimony about Espinoza: Perez testified in his August 2015 deposition that
Espinoza as one of the five or six people he considered to be employees of Aztec Framing. Perez
testified that Espinoza was a superintendent who inspected work by Aztec’s q crews or
subcontractors Perez testified he paid Espinoza $200 for each day he worked. Perez testified that
he did not withhold employment taxes or Social Security payments from Espinoza’s payments
Perez testified that Aztec did not provide Espinoza a vehicle.

A Form 1-9 is the federal Employment Eligibility Verification form. Federal law requires
employers to verify the identity and legal authorization to work of all paid employees Federal law
requires employers to ensure the proper completion of a Form 1-9 for every individual they hire
for employment in the United States. In his deposition, Perez testified that he did not know what
a Form 1-9 is Not surprisingly, Perez testified that he did not require Espinoza or any other Aztec
employee to complete a Form 1-9.

Espinoza’s statements: 1n an interview in November 2015, Espinoza told agents that he
had worked at Aztec Framing for about four years He said he did administrative duties, such as
payroll and paying invoices He said he obtained utilities for properties in his name because Perez

could not obtain them because he was an illegal alien

11
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 11 of 20 Page|D #: 12

Agents met with Espinoza again in September 2017. He said that he had recently stopped
working for Perez. He acknowledged that while he owns two vehicles, there are more than fifteen
registered under his name in Georgia, including Torres’ Mini Cooper and a Dodge Ram pickup
truck that Perez drives Espinoza explained that Torres is his cousin, and he registers vehicles and
other things for Torres and Perez because neither has any valid identification documents He said
that when he worked for Perez, he often did personal tasks for Perez instead of supervising Aztec
Framing jobs Those tasks included registering vehicles, utility accounts, and properties for Perez.

Espinoza also said that Perez collects firearms, and has large firearm safes in his house at
404 Folsom Glade Road in Rydal and his “fun” house located at 375 Boulder Road in Kingston.

Agents met Espinoza again about six weeks later, in October 2017. Espinoza said that Perez
has a small number of 4“team leaders” he pays lump sums per job. The team leaders then hire
laborers for Aztec Framing jobs. Most of the laborers are illegal aliens, Espinoza said. This is a
highly profitable business for Perez, Espinoza said, because the laborers’ share of the lump sums
paid to team leaders is less than the minimum wage, and they do not receive any sick or vacation
time or any other work-related benefits

Espinoza said that Perez keeps Aztec Framing’s business records_check books, tax
records, contracts, etc._at four locations:

1) Perez’s house at 404 Folsom Glade Road, Rydal§

2) the Aztec business office at 1325 Cassville Road, Cartersville;

3) the Aztec business office at 1641 Lafayette Hwy in Rossville; and
4) the house at 375 Boulder Road in Kingston.

1n addition to Jorge and Vanessa Cabanas and 1 eff Espinoza, agents have identified Ashley
Black as something of a “helper” to Perez. On or about November 5, 2015 , Black sold Perez his

12
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 12 of 20 Page|D #: 13

house at 375 Boulder Road in Kingston, along with all its contents and an unknown number of
vehicles The house is a large single-story ranch house with at least three bedrooms and a front
porch that runs almost the entire length of the front of the house. The driveway leading to the house
is gated, making roadside surveillance impossible But aerial surveillance revealed that the
property includes an outdoor swimming pool, and another structure directly behind the main house.
This structure appears to be a covered entertainment area, possibly a kitchen, with a small dwelling
attached There is also a separate three-car garage that is not attached to the main house; it is across
the driveway from the main house and the pool. There are also two barns on the property that are
big enough to store several vehicles Vehicle tracks could be seen going into the barns from the
aerial surveillance

Due to the untraditional matter that Perez negotiated the sale of the house, it is impossible
to determine the sales price. Black and Perez negotiated the price, and then Perez paid him with
several checks, each written in amounts between $30,000 and $50,000. 1n the memo line on the
checks, Perez wrote “375 Boulder Road.” In an interview on August 13, 2018, Black said that
Perez calls the house on Boulder Road his “fun” house, meaning that he spends his weekends
there. Black said Perez stores some of his vehicles at the house.

Black described himself as a “trader.” As an example, he said that he once bought a Porsche
sports car from Perez for $90,000. About three days later, Perez said he could not find another
Porsche like that one, and he wanted to buy it back. Black sold it back to him for $70,000, taking
a loss of $20,000. Black said he trades with Perez, and he would make up the loss in another trade
by buying an asset from Perez below its market value. When 1 told Black that his “trading” with

Perez appeared to be a form of` money laundering, he simple stated that he was a “trader.”

13
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 13 of 20 Page|D #: 14

Black said he knew that Perez conducted Aztec Framing’s business and stored vehicles in
his office behind Tarasco’s restaurant at 1325 Cassville Road in Cartersville. Black said he knew
that Perez also Worked from the Aztec offices at 1641 Lafayette Hwy in Rossville and 1027 Lower
Mill Road in Hixon, Tennessee. Black said that Perez occasionally works from his home at 404
Folsom Glade Road in Rydal.

Black said that Perez was interested in firearms and he had sold a rifle to Perez after Perez
had expressed an interest in it.

Employees

1n the past few years, agents and law enforcement officers have had contact with several
of Perez’s employees under a variety of circumstances 1n every case, the employee has been in
the United States illegally. On June 9, 2014, a Bartow County sheriffs deputy stopped Juan
Carlos Taboada-Chavez for a traffic violation Taboada was driving a Chevrolet Silverado pickup
truck that was registered to Espinoza He was stopped soon after he left the house at 85 Kingston
Hwy in Cartersville that Perez bought from Cabanas The deputy arrested Taboada for driving
without a driver’s license. Taboada admitted to being in the United States illegally. He said he was
an employee of Aztec Framing. He said he had worked for Perez for more than a year, and he was
paid a lump sum every week. 1-1e said his job was to deliver construction materials to Aztec
Framing project sites, and most of the sites he visited were in Tennessee. Taboada said Perez knew
he was in the United States illegally.

On September 22, 2015, a Bartow County sheriff’ s deputy stopped Ramon Hernandez-
Ramirez for a traffic violation Hernandez was driving a white van with the word “Roofing” on
the side. Hernandez gave the deputy a Georgia driver’s license that had expired several years

earlier. When the deputy asked about the license, Hernandez said he was in the United States

14
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 14 of 20 Page|D #: 15

illegally and could not get another license. Hemandez lived in the house at 4262 Acworth Drive in
Acworth that Perez ow_ns and provides to some of his laborers Hernandez said he paid Perez
monthly rent of $900 to live in the house with his wife and two children

When 1 interviewed Hernandez later that day, he told me that he was a self-employed roofer
who worked exclusively for Perez on Aztec Framing jobs He said that Perez paid him weekly by
check. Aztec bank records show that between December 21 , 2013 and November 22, 2014, Aztec
paid him a total of $72,246.73. The Aztec payroll checks listed the business address as 404 Folsom
Glade Road in Rydal_Perez’s home.

More recently, on March 12, 2018, agents interviewed Juan Carlos Landaverde-
Compean at his home in Cartersville. We wanted to speak with him after a review of Aztec
Builders’ bank accounts showed that Perez wrote checks to Landaverde that totaled about
$250,000 in 2017. Landaverde said that he was a house framer for Aztec Builders, and he worked
for Perez. 1-1e said he was in the United States illegally, and Perez knew that. He said he usually
worked 7:00 a.m.~8:30 p.m., Monday-Saturday. He said he is a “crew boss” for Perez, meaning
that it is his responsibility to pick up five workers and bring them to Aztec work sites Landaverde
said he also recruited laborers for Perez, and they were usually in the United States illegally. He
said there were no eligibility requirements to work for Perez, and he did not provide any benefits
other than weekly pay_no overtime pay, no vacation or sick leave, and no insurance. He said
Perez has several crew bosses 1

There was a white cargo van with a Tennessee license plate in Landaverde’s driveway. lt
was registered to Aztec Builders 1027 Lower Mill Road in Hixon, Tennessee. Landaverde said he

did not work for anyone other than Perez, because Perez always had enough work for him.

15
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 15 of 20 Page|D #: 16

1n his deposition in August 2015, Perez testified that Landaverde was, like 1 eff Espinoza,
one of the few people he considered to be an employee of Aztec Builders He described
Landaverede as a framer, and said that he had worked for Aztec Builders “off and on” for the
preceding ten years Perez testified that he paid Landaverde $160 per day regardless of the number
of hours he worked. Perez said that like Espinoza and his other employees Landaverde did not fill
out an application or an 1~9 form, and Aztec did not withhold any taxes or Social Security from his
paychecks Perez testified that Landaverde’s and his other employees’ employment files and check
stubs would be stored in the Aztec office'on Lower Mill Road in Hixon, or the Aztec office at 1641
Lafayette Road in Rossville.

Aztec Builders Today

As of April 23, 2019, Aztec Builders is still a very active and profitable company doing
business as it has done for years in North Georgia and Tennessee. The company advertises their
business locations at 1641 Lafayette Road in Rossville, 1325 Cassville Road in Cartersville, and
1027 Lower Mill Road in Hixon, Tennessee. Perez still provides the house at 4262 Apache Drive
in Acworth to some of his employees, who are illegal aliens And Perez still maintains his fun
house at 375 Boulder Road in Kingston.

Juan Perez is still operating the business as of April 2019 as he has throughout the
investigation Agents have continued to see Aztec Framing workers at various job sites building
house throughout North Georgia and Tennessee. Occasionally, Aztec workers are also encountered
by immigration officials at the local jails after committing minor criminal offenses

Perez’s family still lives at 404 Folsom Glade Road in Rydal. Eva Torres is listed as the
owner according to the Bartow County Tax Assessor, and according to the Floyd County Tax

Assessor, Perez is the owner of 375 Boulder Road in Kingston.

16
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 16 of 20 Page|D #: 17

Conclusion

Based on the foregoing, there is probable cause to believe that Juan Antonio Perez has
committed and is committing the offenses of harboring aliens for his commercial advantage and
private financial gain, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(iii) and (iv) & (B)(l); is an illegal
alien in possession of firearms in violation of 18 U.S.C. § 922(g)(5); and has committed money
laundering violations of 18 U.S.C. §§ 1956(a)(1) and 1957(a).

There is also probable cause to believe that Perez’s office in Hixson, Tennessee, described
in Attachment A, now contains evidence of these crimes and contraband, fruits of crime, or items

illegally possessed, concerning these violations

FURTHER THIS AFFIANT SAYETH
NAUGHT.

22/“%

Ja.rW/Rives
Special Agent, Homeland Security

Subsc d sworn to before me this _day of April, 2019.

 

Honora$l`e`Christopl-ief H. LSteger,
UNITED STATES MAGI& TRATE JUDGE

17
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 17 of 20 Page|D #: 18

Attachment A
1027 Lower Mill Road, Hixson, Tennessee; the Aztec Framing office is a two-story single-
family dwelling shown below. The exterior is white, with black shutters on the windows The front

entry has four white columns leading to a black door.

 

1
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 18 of 20 Page|D #: 19

Attachment B

The items to be seized from within the property listed in Attachment A are evidence of
violations of 8 U.S.C. §§ 1324(a)(1)(A)(iii) and (iv) & (B)(l); 18 U.S.C. § 922(g)(5); and 18
U.S.C. §§ 1956(a)(1) and 1957(a) specifically:

(1) Payroll ledgers checkbooks and check stubs bank records address and/or telephone
books and papers reflecting names addresses and/or telephone numbers written or typed by hand
and/or correspondence which may relate to knowingly encouraging or inducing an alien to reside
in the United States by providing residence and/or employment for the purpose of commercial
advantage or financial gain;

(2) Books, letters records computerized and electronic records cellular telephones
pagers safe deposit box keys which may relate to harboring and/or employing aliens

(3) Indicia of occupancy, residency, and/or ownership of the premises described above and
other real property, including but not limited to deeds utility and telephone bills canceled
envelopes and keys

(4) The visual image, by way of photography, of all furnishings and equipment in, on,
under, attached, or appurtenant to said premises

(5) Papers tickets notes schedules receipts passports immigration and identity
documents and other documents of employees and/or subcontractors

(6) Firearms firearms parts and ammunition;

(7) United States currency in excess of $500;

(8) Any records or computers (including file servers, desktop computers laptop
computers main&ame computers and storage devices such as hard drives zip disks flash drives

CD ROMS, DVDs and floppy disks) and any other storage media that was or may have been used

1
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 19 of 20 Page|D #: 20

as a means to create or store identification documents employment records Employment
Eligibility Verification forms (Form 1-9), rent payments bank statements tax records employee
records business records and payroll. The term “records” includes all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including
any electrical, electronic, or magnetic form (such as any information on an electronic or magnetic
storage device, including floppy diskettes, hard disks flash drives zip disks CD-ROMS, DVD,
optical discs backup tapes printers printer buffers smart cards memory calculators cellular
phones pagers, personal digital assistants such as Palm Pilot computers as well as printouts or
readouts from any magnetic storage devices); any handmade form (such as writing, drawing,
painting); any mechanical form (such as printing or typing); and any photographic form (such as
microfilm, microfiche, prints slides negatives videotapes motion pictures photocopies); and
(9) Any and all other material evidence of violations of 8 U.S.C. §§ 1324(a)(1)(A)(iii) and

(iv) & (B)(i); is U.s.C. § 922(§)(5); and 18 U.s.C. §§ 1956(3)(1) and 1957(3).

2
Case 1:19-mj-00082-CHS Document 2 Filed 04/25/19 Page 20 of 20 Page|D #: 21

